Citation Nr: 9921682	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a tumor of the left 
leg, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a tumor of the 
bladder, claimed as secondary to Agent Orange exposure.

3.  Entitlement to an effective date earlier than December 
29, 1994, for the award of entitlement to service connection 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
a tumor of the left leg and a tumor of the bladder, both 
claimed as secondary to Agent Orange exposure.  The RO also 
granted entitlement to service connection for PTSD and 
assigned 30 percent evaluation effective December 29, 1994.  
The veteran appeals the denial of service connection and the 
effective date of the award for PTSD.  

It appears to the Board that the veteran may have attempted 
to raise the issue of new and material evidence in connection 
with a claim of entitlement to service connection for a skin 
rash secondary to Agent Orange exposure.  The Board notes 
that the RO informed the veteran by letter dated in April 
1996 that if he wished to reopen his claim, he should submit 
new and material evidence.  If he desires to pursue this 
issue, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.

A Travel Board hearing and two separate videoconference 
hearings were held before three different Members of the 
Board in December 1997, February 1999, and May 1999, 
respectively.  The undersigned Members were designated by the 
Chairman of the Board to conduct such hearings.  Transcripts 
of the testimony taken at each hearing has been associated 
with the claims file.  The case is now ready for appellate 
review on the issues listed on the title page.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The veteran's currently-diagnosed basal cell carcinoma of 
the left leg is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam, nor is it shown 
to be etiologically or causally related to active duty 
service.  It is not shown that carcinoma was present within 1 
year following separation from service.

4.  The veteran's currently-diagnosed differentiated 
papillary transitional cell carcinoma of the bladder is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam, nor is it shown to be etiologically 
or causally related to active duty service.  It is not shown 
that carcinoma was present within 1 year following separation 
from service.

5.  The RO denied entitlement to service connection for PTSD 
decision dated in March 1990.  He received notice of the 
decision and did not disagree therewith.

6.  On December 29, 1994, the veteran reopened his claim for 
service connection for PTSD.  

7.  By rating decision dated in January 1995, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation effective December 29, 1994, the date the 
veteran filed his reopened claim.  


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a tumor 
of the left leg, claimed as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  A claim for entitlement to service connection for a tumor 
of the bladder, claimed as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

3.  The criteria for an effective date earlier than December 
29, 1994, for the award of entitlement to service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999; 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to Service Connection for a Tumor of the Left 
Leg and of the Bladder, Claimed as Secondary to Agent Orange 
Exposure

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Post service medical evidence is negative for treatment of or 
a diagnosis of a left leg or a bladder tumor until many years 
after service separation.  Specifically, in an October 1994 
letter, the veteran's private treating physician related that 
he examined the veteran in March 1993 for a two week history 
of blood in the urine.  A work-up revealed a filling defect 
and cystoscopy confirmed a bladder tumor.  Additional follow-
up diagnosed moderately differentiated papillary transitional 
cell carcinoma, Grade II.  He experienced a recurrence in 
February 1994 and was diagnosed with low grade papillary 
transitional carcinoma, Grade I.  

With respect to the tumor of the left leg, the Board notes 
that in November 1994, the veteran sought treatment for, 
among other things, a growth on the left leg.  In a November 
1994 Agent Orange examination report, a raised scaly 
erythematous patch was noted on the left leg.  He was 
referred to dermatology for a diagnosis of the left leg 
lesion.  A May 1995 biopsy report revealed a diagnosis of 
dermatofibroma with overlying multifocal superficial basal 
cell carcinoma.  The pathologist remarked that the lesion 
appeared to be completely excised.

In a February 1997 personal hearing, the veteran's wife 
testified that the veteran had a cancerous tumor removed from 
his leg and the doctor told them that he thought it was on 
the Agent Orange list.  She admitted that the bladder cancer 
name was not on the Agent Orange list but since it was 
recurrent and in the same place as the prostate, she did not 
know why the bladder cancer would not be covered also.  

At a Travel Board hearing in December 1997, the veteran's 
wife testified that the veteran developed urinary symptoms in 
1992 or 1993 and was subsequently diagnosed with bladder 
cancer.  He underwent chemotherapy for six weeks but had a 
recurrent several months later.  Upon further questioning, 
she questioned why prostate cancer would be on the Agent 
Orange list but bladder cancer would not.  The veteran 
reflected that he drank right out of the streams in Vietnam 
which was filtered through the kidneys and bladder.  With 
respect to the cancer on the left leg, she noted that the 
veteran had had a spot on his left leg since their marriage.  
It had gotten bigger over the years and was eventually 
diagnosed as cancer.  

This testimony was essentially duplicated at the 
videoconference hearings before the Board in February 1999 
and May 1999 with the addition that the veteran specifically 
related that he was exposed to Agent Orange in Vietnam and 
that he was put on the Agent Orange registry.  He again 
reported that the tumor on his leg had been present since 
service but was not identified as cancerous until the mid-
1990s.  With respect to the bladder cancer, his wife admitted 
that the private treating physician told them that it was 
probably contributed to by the veteran's smoking but they did 
not know anything about Agent Orange at that time and did not 
mention it to the doctor.  He reiterated that he had a 
cancerous lesion removed from his leg in 1996 and had surgery 
for cancer of the bladder in the late 1980s.  

After a careful review of the file, the Board finds that 
there is no post service clinical evidence of diagnoses 
consistent with Agent Orange exposure.  Significantly, the 
currently-diagnosed differentiated papillary transitional 
cell carcinoma of the bladder and the basal cell carcinoma of 
the left leg are not diseases which warrant service 
connection on a presumptive basis for exposure to Agent 
Orange.  38 C.F.R. § 3.309 (1998).  Because the bladder and 
left leg tumors are excluded from the diseases for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted, the claims must be denied as they are 
not well grounded.  See McCartt v. West, 12 Vet. App. 164 
(1999).

Moreover, the claims must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the bladder or left leg tumors with any in-service 
occurrence or event.  Specifically, there was no mention of 
any type of cancer in service, nor has any medical examiner 
attributed the bladder tumor or the left leg tumor to the 
veteran's active service, nor did they indicate that the 
tumors were of long standing duration.  Thus, a direct causal 
link between the veteran's bladder tumor and left leg tumor 
and exposure to Agent Orange or active duty service has not 
been demonstrated.  The Board has thoroughly reviewed the 
claims file and finds no evidence of any plausible claims, 
nor any claims for which entitlement is permitted under the 
law.  Further, as the cancers showed up many years after 
service, provisions of the 1 year presumption of service 
connection do not provide a basis for granting the claim.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claims because the claims 
are not well grounded is not prejudicial to the veteran, as 
his arguments concerning the merits of the claims included, 
at least by inference, the argument that sufficient evidence 
to establish well-grounded claims are of record.  Therefore, 
the Board finds that it is not necessary to remand the matter 
for the issuance of supplemental statements of the case 
concerning whether or not the claims are well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well-grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

II.  Entitlement to an Effective Date Earlier than December 
29, 1994, for the Award of Service Connection for PTSD

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1998) (emphasis added).  For disability compensation, 
the effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(b)(2) (1998).  For increases in compensation, the effective 
date will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(o)(1) (1998).  The effective date may also be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from the date of the increase.  38 C.F.R. 
§ 3.400 (o)(2) (1998).  VA medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (1998).

The veteran contends, in essence, that he is entitled to an 
effective date earlier than December 29, 1994, for the grant 
of entitlement to service connection for PTSD.  Specifically, 
he maintains that he has experienced the same symptoms since 
service and should be granted service connection for PTSD 
from the time of service separation.  

At a personal hearing in February 1997, the veteran testified 
that he had problems with nightmares and drinking in service 
which continued after service separation.  He reflected that 
he sought private medical treatment for drinking in the early 
1970s and was told that he was a bundle of nerves.  He was 
given medication and was under a doctor's care for about a 
year.  He was treated at the VA in the early 1970s for wounds 
he received in Vietnam, but he could not recall if he saw 
anyone for his nerves.  He remarked, however, that the 
nightmares, night sweats, and noises continued to bothered 
him.  In 1989, he filed a claim for PTSD with the assistance 
of a representative at the Vet Center.  He was on medication 
and was receiving medical treatment by a psychiatrist for 
PTSD.  

At a Travel Board hearing in December 1997, the veteran 
related that he did not know exactly what PTSD was when he 
filed his claim.  He reported that he used to be so nervous 
that he could not sleep and that he did a lot of drinking.  
He stated that he sought treatment years ago for nerves.  
After some reflection, the veteran's wife indicated that the 
veteran first filed a claim for PTSD in 1989.  He and his 
wife maintained that his nervousness since service and the 
currently-diagnosed PTSD were one and the same.  

Upon further questioning, the veteran could not recall 
getting notice in March 1990 that his claim for PTSD had been 
denied but his wife remembered getting something in the mail.  
She assumed that the examination was the decision and when 
the form came did not realize that they had to appeal the 
decision.  She further testified that the veteran had 
problems with nightmares and sweats since she married him in 
1973.  She related that he was given nerve pills in 1986.  
They went to the Vet Center and saw a film and was told by 
the Vet Center representative that the veteran had PTSD and 
went from there.  However, she could not recall when she 
filled out paperwork and thought that some of the forms were 
for his claim.  She believed that his first examination was 
not adequate.

This testimony was essentially duplicated in the 
videoconference hearings before the Board in February 1999 
and May 1999 and the veteran and his wife again acknowledged 
that they received the notification of the denial for PTSD 
but took it to the local service representative because they 
did not know what to do.  They stressed that the veteran's 
symptoms now diagnosed as PTSD were the same symptoms for 
which he was treated for nervousness after service.  

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on a claim 
reopened after a final disallowance will be either the day of 
receipt of the claim or the date entitlement arose, whichever 
was later.  

Review of the claims folder reveals that the veteran filed an 
initial claim for a nervous condition in October 1989, which 
was denied by rating decision dated in March 1990 on the 
basis that PTSD was not shown by the evidence of record and a 
generalized anxiety disorder was not shown to be incurred in 
or aggravated by military service.  He was given notice of 
that decision and did not disagree.  It became final after 
one year.  Thereafter, by correspondence received on December 
29, 1994, the veteran again filed a claim for entitlement to 
service connection for PTSD, which was ultimately granted by 
rating decision dated in January 1995 and a 30 percent 
evaluation was assigned effective December 29, 1994, the date 
the veteran filed to reopened the claim for service 
connection.  

Because the veteran did not appeal the prior final denial for 
entitlement to service connection for PTSD, there is no legal 
basis on which to base an earlier effective date prior to the 
RO's decision.  Further, the evidence is uncontroverted that 
there was no correspondence from the veteran indicating an 
intent to file a claim for PTSD after the RO's denial until 
he filed this claim on December 29, 1994.  Accordingly, the 
Board finds that the current effective date is correct and 
there is no legal basis for an effective date prior to 
December 29, 1994, and the claim for an earlier effective 
date must be denied.


ORDER

Entitlement to service connection for a tumor of the left 
leg, claimed as secondary to Agent Orange exposure, is denied 
on the basis that the claim is not well grounded.  
Entitlement to service connection for a tumor of the bladder, 
claimed as secondary to Agent Orange exposure, is denied on 
the basis that the claim is not well grounded.  Entitlement 
to an effective date earlier than December 29, 1994, for the 
award of entitlement to service connection for PTSD is 
denied.


			
	JACK W. BLASINGAME	ROBERT P. REGAN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MICHAEL D. LYON
Member, Board of Veterans' Appeals


 

